 In the Matter of GREENSBORO NEWSCOMPANY,INC.,' EMPLOYERandAMERICAN NEWSPAPER GUILD, C. I. 0., PETITIONERCase No. 34-RC-130.-Decided July 7,1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before John J.A. Reynolds, Jr., hearing officer of the National Labor RelationsBoard.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and Members .Houston and Gray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization named below claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning of Sec-tion 9 (c) and Section 2 (6) and (7) of the Act.4.The Petitioner publishes two newspapers at Greensboro, NorthCarolina, the Greensboro Daily News, herein called the News, and theGreensboro Record, herein called the Record.The parties generallyagree that employees in the news and editorial departments of theNews and the Record, including bureau correspondents working regu-larly in Asheboro, Reidsville, High Point, Lexington, and Raleigh 2North Carolina, and in Washington, D. C., but excluding inactive em-ployees 3 and free lance reporters or "stringers," and confidential em-ployees, managerial employees, and supervisors,4 constitute an appro-'The Employer's name appears as amended at the hearing.2 The parties stipulated that the position of Raleigh correspondent would be regardedas being included in the unit, but that William T. Bost, presently functioning as Raleighcorrespondent,should be excluded from the unit on the ground that he is an editor or anassociate editor.'The parties stipulated that W. A. Hilderbrand,assigned to the Employer'sWashington.bureau, and James N. Benton,classified by the Employer as a reporter for the Record,should be excluded from the unit because of their inactive status, but that, should theyreturn to work or successors be appointed,they or their successors would be regarded asbeing included in the unit.:general manager,.business manager, executive news editor, editor of the News, editor of the Record, and their85 N. L. R. B., No. 11.54 GREENSBORO NEWS COMPANY, INC.55priate unit.The parties disagree with respect to the status of thesports editor of the Record, the State editor of the News, the head ofthe News copy desk, and the Sunday editor of the News.1.The sports editor of the Record.The Employer would excludethe sports editor of the Record as a supervisor .5The sports editor of the Record is in charge of the sports page ofthat newspaper.He assigns the coverage of specific events eitherto himself or to his one assistant, whose written articles he may change.This assistant formerly worked in the sports department of the Newsand was transferred to the sports department of the Record by theEmployer's business manager without consulting the sports editor ofthe latter newspaper.The sports editor of the Record does not havethe power to hire or discharge; nor is there any showing that he mayeffectively recommend hiring or discharge or responsibly direct ordiscipline the assistant.When his assistant received an increase insalary, his first knowledge of that fact came to him after the event,when he was informed of the increase by the assistant himself. Thesports editor of the Record has no authority with. respect to hisassistant's expense account, which, like his own, is submitted for ap-proval to the managing editor of the Record. It would seem that thesports editor of the Record, unlike the sports editor of the News,6 is not.supervisory in the sense of handling personnel problems.Under these circumstances we are of-the opinion that the record doesnot substantiate the Employer's contention that the sports editor of theRecord is a supervisor as defined in the Act.7We shall therefore in-clude him in the unit hereinafter found appropriate.2.The State editor of the News.The Employer would exclude theState editor of the News as a supervisor.The State editor of the News, who is charged with the responsibilityof effecting coverage of the State of North Carolina, excluding Greens-boro, receives, evaluates, corrects, and accepts or rejects news itemssubmitted by the Employer's regular bureau correspondents and byits free lance reporters, or "stringers." sThe managing editor of theconfidentialsecretaries;managingeditor of the News, managing editor of the Record— cityeditor of the News, city editor of the Record, sports editor of the News, society editor ofthe News and Record, associate editor of the News, and part-time contributing editor.8When, for a period during the late war, the Employer combined the staffs of both news-papers, general over-all supervision with respect to both sports departments was exercised,not by the sports editor of the Record, but by the sports editor of the News, whom theparties agree to exclude as a supervisor.9 The record affirmatively shows that the sports editor of the News, who has three as-sistants,has the power to hire, discharge, and approve the expenseaccounts of hisassistants.7Matter of Delaware Broadcasting Company,82 N. L. R. B.727; Matter of MarshallField, doingbusinessas The Chicago Sun,46 N. L. R. B. 1335.8The Employer concedes, and we find, that it has no control over these freelance re-porters or "stringers," and that these persons are not "employees" of the Employer withinthe meaning of the Act. Cf.Matter of The Register & Tribune Company,73 N. L.R. B. 728. `56DECISIONS OF NATIONAL LABOR RELATIONS BOARDNews hires, discharges, transfers, and gives salary increases to theEmployer's regular bureau correspondents; in fact, the State editor isnot consulted about these personnel actions either before or after theevent.The State editor has one office assistant, who testified that, ifshe sought a change in employment status, she would apply directlyto the managing editor.Under all these circumstances, we find, con-trary to the Employer's contention, that the State editor of the Newsis not a supervisor as defined in the Act.9We shall therefore includehim in the unit.3.The head of the News copy desk.The head of the News copydesk, according to the Employer, is charged with the. general respon-sibility of seeing that the work of the copy desk is properly done. Thehorseshoe copy desk is operated by approximately seven persons : thehead of the desk, slot men, and rim men. The head of the desk receives,evaluates, and selects all copy; designates the "head" by type size andpage; and then passes on his completed work to the slot men, who, inturn, pass the work to the rim men for editing; the rim men return thework to the slot men who, after checking and further editing, finallysend it to the composing room. The head of the News copy desk doesnot have authority to hire, discharge, discipline, or transfer em-ployees, or to assign vacation periods,10 he does not know the salariesreceived by the other workers at the copy desk, he has never been con-sulted about salary increases for such employees, and his voluntarysuggestions have been rejected.He has never assisted at the interview-ing or hiring of new employees. The record does not substantiate theEmployer's contention that the head of the News copy desk is a super-visor within the meaning of the Act."'We shall therefore include himin the unit.4.The Sunday editor of the News.The Employer contends thatthe Sunday editor of the News has few interests in common with othereditors, and should therefore be excluded from the unit.The Sunday editor of the' News, though he supervises no employees,is in charge of the general make-up of the feature and "State" socialsections of the Sunday edition of the News, and of certain special pages,such as the farm page and the builders' page for the same edition.'2He conforms to no prescribed work schedule, and has greater indepen-011latter of StandardOilCompany of California,79 N. L.It.B. 1466.10The ultimate authorityin all of these matters is reservedto themanaging editor ofthe News,who also supervisesthe head ofthe copy desk.71Cf.Matter of Dortch Stove Works,Inc.,79 N.L. It. B. 1258;Matter of United StatesGypsum Company,79N. L.It. B. 536.12 Local social news, sports items, and general news are gathered by others,and theSunday editor of the News has nothing to dowiththe acceptance or rejection of thismaterial. GREENSBORO NEWS COMPANY, INC.57dente of action than other editorial employees.His work, however, iscomparable to that of the other editorial workers ; he is paid on anhourly basis, as are all such employees, and he serves under the super-vision of a managing editor who also supervises the work of the otheremployees in the news and editorial departments of the News.In view of the foregoing, we are of the opinion that the interestsof the Sunday editor of the News are similar to those of other em-ployees in the unit, and we shall accordingly include him in the unit 13We therefore find that all employees in the news and editorial de-partments of the Employer's Greensboro Daily News and GreensboroRecord, including bureau correspondents working regularly in Ashe-boro, Reidsville, High Point, Lexington, and Raleigh, North Carolina,and in Washington, D. C., and including the sports editor of the Rec-ord, the State editor of the News, the head of the News copy desk,and the' Sunday editor of the News, but excluding inactive employeesand free lance reporters or "stringers," and confidential employees,managerialemployees, and supervisors,'4 constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9(b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposesof collective bargaining with the Employer, an election bysecret ballotshall be conducted as early as possible, but not later than30 days from the date of the Direction, under the direction and super-vision of the Regional Director for the Region in which thiscase washeard, and subject to Sections 203.61 and 203.62, of National LaborRelationsBoard Rules and Regulations-Series 5, as amended, amongthe employees in the unit found appropriate in paragraph numbered 4,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction of Election, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and also exclud-,ing employees on strike who are not entitled to reinstatement, to deter-mine whether or not they desire to be represented by American News-paper Guild, C. I. 0., for the purposes of collective bargaining.13Matterof Joseph R. Osherenkoand The Californian Magazine,Inc.,73 N.L. R. B.670;Matter of Hudson Dispatch,68 N. L. R. B. 115.14All those persons set forth in footnote4, above.